Beattie, J.
The justice had jurisdiction of this action. Code, § 2865. The bond given by the defendant McKinney, as constable, was drawn in com*877pliance with the comprehensive language of the act of 1872. By that form of bond the sureties were made liable for any breach of it by the constable, either of omission or commission on his part. The evidence is uncontradicted that there was sufficient property to satisfy the claim of plaintiff in the possession of the defendant at the time and place of levy. The defendant in the attachment (Cohen) had-a place of business, and it was the duty of the constable to levy upon such property as he could find upon the premises of value sufficient to satisfy the claim under the attachment. Failing to do so, he and his sureties are liable in this action. Kneel. Attachm. 401, 402. The judgment must be reversed, with costs.